DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/16/2020.  Claims 1-10 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities:   on lines 5 and 8, “C1-C6” should have the numbers in subscript form “C1-C6”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esseghir (CA 2799922 A1).
Regarding claim 1, Esseghir discloses a composition comprising olefin multiblock copolymer, an elastomer other than an olefin multiblock copolymer, and one more additives [0008].  The elastomer other than an olefin multiblock copolymer includes silicone elastomers (silicone rubber) [0051, 0057].  The composition may also contain additives such as tackifiers [0065].
Regarding claim 2, Esseghir discloses the olefin multiblock copolymer is present in an amount of at least 60 and not more than 99 wt% of the composition [0036].
Regarding claim 4, Esseghir discloses the olefin multiblock copolymer is an ethylene/-olefin multiblock interpolymer [0008].
Regarding claim 6, Esseghir discloses the silicone rubbers include dimethylvinylsiloxy-terminated polydimethylsiloxane, trimethylsiloxy-terminated copolymer of methylvinylsiloxane and dimethylsiloxane, dimethylvinylsiloxy-terminated copolymer of methylvinylsiloxane and dimethylsiloxane, methylvinylhydroxysiloxy-terminated copolymer of methylvinylsiloxane or dimethylsiloxane [0052].
Regarding claim 7, Esseghir discloses the olefin multiblock copolymer has a density of 0.85 to 0.88 g/cc which significantly overlaps the claimed range or 0.87 to 0.88 g/cc which is within the claimed range [0028].
Regarding claim 8, Esseghir discloses the olefin multiblock copolymer has a melt index of 0.1 to 30 g/min (190°C and 2.16 kg) [0029].  As shown in Inventive Example 1, the multiblock copolymer has a melt index of 5 g/10 min which is within the claimed range.
Regarding claim 9, Esseghir discloses the composition are useful in application in which electrically conductive, highly flexible materials are needed, such as in wire and cable, electro-static film, belts and rollers [0072].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Esseghir (CA 2799922 A1) as applied to claim 1 above in view of Salikhov (RU 2224774 C1, See machine translation for citation).
Regarding claim 3, Esseghir discloses the composition as shown above in claim 1.
	However, Esseghir does not disclose the silicone rubber has a weight average molecular weight (Mw) ≥ 100,00 g/mole.  Salikhov teaches a rubber mixture containing a high molecular weight methylvinylsiloxane rubber and a low molecular weight methylvinylsiloxane rubber (page 1).  The molecular weight of the low molecular weight methylvinylsiloxane rubber is 20,000 to 70,000 (page 1).  Therefore, it is the high molecular weight methylvinylsiloxane rubber is about 70,000.  Salikhov is concerned with rubber mixtures based on high-molecular weight methylvinylsiloxane rubber used for the production of electrical insulating pipes and cable insulation sheaths, polymer insulators for high-voltage lines, and materials used in electrical industries (page 1).  Esseghir and Salikhov are analogous art concerned with the same field of endeavor, namely wire and cable compositions comprising siloxane rubbers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add methylvinylsiloxane rubber with the molecular weight as per the teachings of Salikhov, and the motivation to do so would have been as Salikhov suggests such siloxane rubbers are useful for the production of electrical insulating pipes and cable insulation sheaths, polymer insulators for high-voltage lines, and materials used in electrical industries (page 1).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Esseghir (CA 2799922 A1) as applied to claim 1 above in view of Yalvac (WO 2009/029476 A1).
Regarding claim 5, Esseghir discloses the composition as shown above in claim 1.
	However, Esseghir does not disclose the tackifier is a hydrocarbon.  Yalvac teaches aliphatic or cycloaliphatic hydrocarbon resins and the hydrogenated derivatives as tackifiers [89].  Yalvac is concerned with compositions comprising an ethylene/-olefin interpolymer [1, 15].  Esseghir and Yalvac are analogous art concerned with the similar technical difficulty, namely compositions containing ethylene/-olefin block copolymers and tackifiers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the tackifier per the teachings of Esseghir with the aliphatic or cycloaliphatic hydrocarbon resins and the hydrogenated derivatives tackifiers as per the teachings of Yalvac, and the motivation to do so would have been as Yalvac suggests the tackifier improves tackiness [0088].  

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4610784 B2 (See machine translation for citation, referred to hereinafter as JP ‘784).
Regarding claim 1, JP ‘784 discloses olefin block copolymer [0001].  The olefin block copolymer may be a modifier for silicone rubber [0129-0130].  The olefin block copolymer composition may contain a tackifier [0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the tackifier in order to improve tackiness.
Regarding claim 4, JP ‘784 discloses the olefin block copolymer includes the polyolefin segment being ethylene/-olefin copolymers [0017].
	Regarding claim 8, JP ‘784 discloses the melt flow rate of the olefin block copolymer is usually 0.01 to 200 g/ 10 minutes, more preferably 0.05 to 80g/10 min (230°C and 2.16 kg) [0036].  Although the temperature is slightly higher than what is claimed, it is expected that the melt flow rate still overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 9, JP ‘784 discloses the olefin block copolymer can be used for a film, sheet, laminate, modifying material, building materials and civil engineering materials, electrical and electronic parts [0128-0135].
	Regarding claim 10, JP ‘784 discloses the olefin block copolymer may be subjected to foaming [0088, 0094, 0099].
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-10 are directed to an invention not patentably distinct from claims 1-10 of commonly assigned copending Application No. 16/958727. 
Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/958727 (referred to hereinafter as US ‘727) in view of Esseghir (CA 2799922 A1). The copending claims recite a substantially similar composition and article. 
	However, the copending claims do not recite a tackifier.  Esseghir teaches tackifiers [0065].  US ‘727 and Esseghir are analogous art concerned with the same field of endeavor, namely compositions comprising an olefin multiblock copolymer and elastomers such as silicone rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the tackifier as per the teachings of Esseghir, and the motivation to do so would have been as Esseghir suggests improve tackiness.  
This is a provisional nonstatutory double patenting rejection.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (CN 101445639 A) teaches a polypropylene resin composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767